974 So. 2d 538 (2008)
M.A.R., Appellant,
v.
STATE of Florida, Appellee.
No. 2D06-1494.
District Court of Appeal of Florida, Second District.
February 8, 2008.
James Marion Moorman, Public Defender, and Douglas S. Connor, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Richard M. Fishkin, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
We affirm the juvenile court's findings of guilt and dispositions of probation, but we remand for correction of the judgment entered on February 16, 2006, to reflect that M.A.R. was found guilty of simple battery rather than aggravated battery.
Affirmed; remanded.
CASANUEVA, CANADY, and LaROSE, JJ., Concur.